     Case 2:18-mc-00153-UA-GJS Document 1 Filed 11/07/18 Page 1 of 3 Page ID #:1




 1
     NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   JOANNE S. OSINOFF
     Assistant United States Attorney
 5   Chief, General Civil Section
     California Bar No. 141489
 6         Room 7516, Federal Building
           300 North Los Angeles Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-6880
 8         Facsimile: (213) 894-7819
           E-mail:       Joanne.Osinoff@usdoj.gov
 9
     Attorneys for the United States of America
10
                           UNITED STATES DISTRICT COURT
11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                   WESTERN DIVISION
13

14
                                 )                 CV MISC. NO. 2:18-mc-153
15   IN RE:                      )
                                 )                 APPLICATION FOR ORDER
16   LETTERS ROGATORY FROM THE )                   APPOINTING THE ASSISTANT
                                 )                 UNITED STATES ATTORNEY AS
17   BIELEFELD REGIONAL COURT IN )                 COMMISSIONER
                                 )
18   BIELEFELD, GERMANY          )                 (28 U.S.C. § 1782(a))
                                 )
19                               )
                                 )
20                               )
21

22         The United States of America by the undersigned, Nicola R. Hanna, United
23   States Attorney for the Central District of California, by David M. Harris, Assistant
24   United States Attorney, Chief, Civil Division, by Joanne S. Osinoff, Assistant
25   United States Attorney, Chief, General Civil Section, petitions this Court for an
26   Order pursuant to § 1782(a) of Title 28 of the United States Code, in the form
27   submitted, appointing Joanne S. Osinoff, Assistant United States Attorney, Chief,
28   General Civil Section, or her successor in office, as Commissioner and directing


                                               1
     Case 2:18-mc-00153-UA-GJS Document 1 Filed 11/07/18 Page 2 of 3 Page ID #:2




 1   the procurement of testimony from Michael A. Brewer who, it has been
 2   determined, resides or can be found within the jurisdiction of this Court, pursuant
 3   to the terms and conditions set forth in the Letters Rogatory issued by the above-
 4   entitled court in Bielefeld, Germany, pertinent to the case Dominik Muser v. Clere
 5   AG, reference case number 10 O 102713.
 6         Attached as Exhibit 1 is a copy of the Letters Rogatory from the court in
 7   Germany. The court in Germany is asking that the testimony be obtained from
 8   Michael A. Brewer.
 9         The only restrictions explicitly stated in 28 U.S.C. § 1782 are: (1) that the
10   request be made by a foreign or international tribunal or any interested person; (2)
11   that the testimony or material requested be for use in a proceeding in a foreign or
12   international tribunal; and (3) that the person or entity from whom the discovery is
13   sought is a resident of or can be found in the district where the application is filed.
14   See In Re Request for Judicial Assistance from the Seoul District Criminal Court,
15   Seoul, Korea, 555 F.2d 720, 723 (9th Cir. 1977); United States v. Sealed 1, Letter
16   of Request for Legal Assistance from the Deputy Prosecutor General of the
17   Russian Federation, 235 F.3d 1200, 1205 (9th Cir. 2000) (citing Korea at 555 F.2d
18   at 723 that, “Under the statute the only restrictions explicitly stated are that the
19   request be made by a foreign or international tribunal, and that the testimony or
20   material requested be for use in a proceeding in such a tribunal”); In Re Bayer AG,
21   146 F.3d 188, 192 (3rd Cir. 1998).
22         All these requirements are met in this case. First, the request was made by
23   the Bielefeld Regional Court in Bielefeld, Germany, which is a foreign tribunal.
24   Second, there is a proceeding in that court entitled, Dominik Muser v. Clere AG,
25   reference case number 10 O 102713, and the evidence being sought is for use in
26   that proceeding by that court. Finally, it has been determined that Michael A.
27   Brewer resides or can be found within the jurisdiction of this Court.
28




                                                 2
     Case 2:18-mc-00153-UA-GJS Document 1 Filed 11/07/18 Page 3 of 3 Page ID #:3




 1         Therefore, the United States respectfully requests the Court to sign the
 2   Order, being lodged under separate cover, appointing Joanne S. Osinoff, Assistant
 3   United States Attorney, Chief, General Civil Section, or her successor in office, as
 4   Commissioner, and directing the procurement of testimony from Michael A.
 5   Brewer, to enable the court in Germany to complete the proceedings before it.
 6
     DATED: November 7, 2018.
 7

 8
                                            NICOLA T. HANNA
 9
                                            United States Attorney
10
                                            DAVID M. HARRIS
                                            Assistant United States Attorney
11                                          Chief, Civil Division
12

13                                          /s/ Joanne S. Osinoff_______________
                                            JOANNE S. OSINOFF
14                                          Assistant United States Attorney
                                            Chief, General Civil Section
15                                          Attorneys for the United States of America
16

17

18

19

20

21

22

23

24

25

26

27

28




                                               3
